Citation Nr: 0218523	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
status post right adrenalectomy.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The appellant served from August 1966 to February 1995 
with the United States Public Health Service.

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO).  The appellant testified at a personal hearing 
which was chaired by the undersigned member of the Board 
of Veterans' Appeals (the Board) at the RO in January 
2001. 

In March 2001 the Board denied the appellant's claim of 
entitlement to service connection for a heart disorder and 
a right shoulder disability and denied entitlement to an 
evaluation in excess of 10 percent for hypertension; the 
issue of entitlement to an increased (compensable) 
evaluation for status post right adrenalectomy was 
remanded to the RO for additional development.  Such 
development has been accomplished, and the issue is once 
again before the Board.  


FINDING OF FACT

The evidence does not show any major manifestations as a 
result of the appellant's service-connected right 
adrenalectomy, other than hypertension, for which service 
connection has been separately granted.


CONCLUSION OF LAW

The criteria for a compensable rating for status post 
right adrenalectomy have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R.  §§ 4.20, 4.119, Diagnostic Code 
7912 (1996); 38 C.F.R.  § 4.119, Diagnostic Code 7912 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a compensable evaluation for service-
connected status post right adrenalectomy.  

In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue 
of entitlement to a compensable evaluation for status post 
right adrenalectomy.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001)].  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  


Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue 
addressed in this decision.  

The appellant was provided with the appropriate law and 
regulations and informed of the kinds of evidence which 
would support his increased rating claim in the March 1997 
Statement of the Case and the March 1999, October 2000, 
and September 2002 Supplemental Statements of the Case.  
The March 2001 Board decision discussed the provisions of 
the VCAA.  In September 2001, the RO sent the appellant a 
letter which discussed the requirements of the VCAA, 
including the responsibilities of the VA and the appellant 
with respect to obtaining evidence.  He was informed that 
he was to provide the RO with the names, addresses, and 
approximate dates of treatment for all health care 
providers who may possess additional records relevant to 
the claim currently on appeal.  The appellant did not 
identify any such evidence.  The appellant has not pointed 
to any pertinent evidence which exists and which has not 
been associated with his VA claims folder.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 38 C.F.R. 
§ 3.159 (2002).  

Of record are the appellant's medical records.  
Additionally, there are VA and private outpatient records 
and several VA examinations.  The Board's March 2001 
remand of this issue was calculated to elicit additional 
evidence concerning the veteran's claim.  This was 
accomplished in the form of a report of an April 2002 VA 
medical records review, as asked for by the Board in its 
remand.   

The appellant has been given ample opportunity to present 
evidence and argument in support of his claim, including 
during the January 2001 personal hearing.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the issue addressed in this decision has 
been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits of the issue on appeal.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).  Separate diagnostic codes identify the 
various disabilities. 

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings. 38 C.F.R. § 4.20 (2002).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See 38 C.F.R. §§ 4.14, 4.25(b) (2002).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Initially assigned ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a claimant to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Extraschedular ratings

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2002).

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell 
stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) which found that when an extraschedular 
grant may be in order, that issue must be referred to 
those "officials who possess the delegated authority to 
assign such a rating in the first instance," pursuant to 
38 C.F.R. 3.321.  

The Board notes that in the March 1997 Statement of the 
Case, the RO addressed the issue of whether an 
extraschedular evaluation is warranted for the appellant's 
service-connected disability.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) in connection with its analysis below.

Specific schedular criteria

The appellant's service connected status post right 
adrenalectomy is evaluated by analogy to pluriglandular 
syndrome under 38 C.F.R. § 4.119, Diagnostic Code 7912 
(2002).  See 38 C.F.R. § 4.20 (2002), discussed above.  
Under Diagnostic Code 7912, pluriglandular syndrome is 
evaluated according to major manifestations.

The regulations pertaining to the evaluation of the 
endocrine system were amended, effective June 6, 1996.  
See 61 Fed. Reg. 20,446 (May 7, 1996).  The appellant's 
claim was filed in March 1995.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991), it was held that "where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and we so hold will apply unless Congress 
provided otherwise or permitted (VA) to do otherwise and 
(VA) did so." 

The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical 
science, and to clarify ambiguous criteria.  The Board 
notes that the language of Diagnostic Code 7912 did not 
undergo any substantive change and there is no difference 
between the old and new criteria for purposes of this 
case.

Factual background

The appellant was hospitalized in October 1993 for 
treatment of primary aldosteronism and was found to have 
hypokalemia with a low serum potassium level.  A CT scan 
found a mass on the right adrenal gland, and test results 
were consistent with an adenoma in the right adrenal 
gland.  The appellant underwent a right adrenalectomy in 
November 1993 without complications.

A December 1995 rating decision granted entitlement to 
service connection for multiple disabilities, including 
hypertension, assigned a 10 percent evaluation, and status 
post right adrenalectomy, assigned a noncompensable 
evaluation.  Both evaluations were effective February 2, 
1995.  The appellant timely appealed the noncompensable 
evaluation assigned his service-connected status post 
right adrenalectomy.

It was noted on VA examination in February 2000 that the 
appellant was doing quite well.  His blood pressure was at 
the slightly upper limits of normal without other 
symptoms.  It was though that he had obtained a good 
result from his adrenalectomy.  The final impressions were 
hypertension and history of removal of an adrenal adenoma.

According to VA examination in March 2000, the appellant's 
blood pressure was not well-controlled even though he was 
taking several medications for his hypertension.  It was 
noted that recent laboratory studies showed normal 
electrolytes, an Aldo level of 20, and a Renin level of 
2.7.  The examiner noted that there was a question whether 
the appellant had a truly "androsterone-producing adenoma, 
had bilateral adrenal hyperplasia with adrenal incidental 
adenoma, or had hypertension superimposed on these other 
possibilities.  The examiner indicated that he could not 
make a definite conclusion until he saw the pathology 
report of the adrenal gland from 1993 to see if it was an 
"andesterone" producing adenoma.

The appellant testified in support of his claim before the 
undersigned sitting at the RO in January 2001.  In 
discussing his adrenalectomy, the appellant testified that 
it had driven up his blood pressure (hearing transcript 
page 15).  He testified that he had a 9 inch scar from the 
operation that was not tender (transcript p. 16) and that 
there was no physical disability from the operation but 
that he had been denied supplemental insurance because of 
the operation (transcript p. 17).

Review of the medical records pertaining to the 
appellant's service-connected status post right 
adrenalectomy was conducted by a VA physician in April 
2002, in response to the March 2001 Board remand.  Because 
it was felt that not all of the questions in the Board 
remand were addressed in the April 2002 evaluation, the 
file was sent back to the examiner.  According to a July 
2002 Addendum from the VA examiner, who indicated that he 
had reviewed the claims file and the pathology report from 
1993, there was no microscopic pathology report of the 
adenoma.  It was noted that there was a decrease in the 
appellant's hypokalemia with subsequent normalization of 
his potassium, even though his blood pressure still 
remained elevated.  The examiner concluded that the 
appellant probably did have an aldosterone producing tumor 
that caused his hypokalemia and that his hypertension 
might be chronic on the basis of damage done from the 
tumor.  The diagnosis was aldosterone-producing tumor; the 
appellant still had hypertension that was controlled on 
numerous medications.

Analysis

The appellant in essence contends that his status post 
right adrenalectomy has caused hypertension and has 
prevented him from getting supplemental insurance. 

Selection of diagnostic code

The appellant's status post right adrenalectomy has been 
rated by analogy to pluriglandular syndrome under 
38 C.F.R. § 4.119, Diagnostic Code 7912 (2002).  As noted 
by the Board above, this code rates a disability according 
to major manifestations.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, 
the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board has reviewed the VA Schedule for Rating 
Disabilities in order to determine whether there is 
another more appropriate diagnostic code which may fit the 
appellant's service-connected disability.  As noted above, 
the only disability which has been contended by the 
veteran and which the medical evidence has associated with 
the service-connected adrenalectomy is hypertension.  
Service connection was in fact granted for hypertension in 
a December 1995 RO rating decision, at the same time that 
service connection was granted for status post right 
adrenalectomy.  The Board therefore believes that 
Diagnostic Code 7912 is the most appropriate code for the 
remaining adrenalectomy residuals, if any, under the VA 
rating schedule.  The appellant has not suggested that the 
use of another diagnostic code would be more appropriate.

Schedular rating

The appellant is assigned a noncompensable evaluation for 
his service-connected status post right adrenalectomy as 
analogous to pluriglandular syndrome under Diagnostic Code 
7912, which indicates that the disability should be 
evaluated according to major manifestations.  

As noted above, the criteria for evaluating the endocrine 
system was amended, effective June 6, 1996.  However, as 
discussed in the law and regulations section above, a 
review of both regulations indicates that no substantive 
changes were made; one is not more favorable than the 
other.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The evidence on file indicates that the only symptoms 
related to the appellant's status post right adrenalectomy 
involve hypertension, for which the appellant is already 
service connected.  Consequently, there are no other major 
manifestations of the disability, a compensable rating is 
accordingly not warranted.  

The medical evidence on file, in particular the 2002 VA 
examination report, shows that the only major 
manifestation due to the disability is hypertension, which 
is already assigned a separate 10 percent evaluation under 
Diagnostic Code 7101 [hypertensive vascular disease].  To 
assign a separate compensable evaluation for status post 
right adrenalectomy under Diagnostic Code 7912 based on 
hypertension would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2002).  

The appellant testified at his January 2001 personal 
hearing that he did not have any physical disability due 
to his status post right adrenalectomy, and the only 
disability determined to be related to the adrenalectomy 
on VA examination in 2002 was the hypertension previously 
discussed.  Consequently, the appellant has not pointed to 
any reason for the assignment of a compensable rating for 
his service-connected status post right adrenalectomy.

Extraschedular consideration

The Board has also considered whether the disability at 
issue should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2002).  As 
noted above, since the RO has declined to do so, this 
matter must be addressed by the Board. 

A review of the evidence does not show an exceptional or 
unusual disability picture warranting an extraschedular 
evaluation.  The appellant has not been hospitalized for 
his status post right adrenalectomy since 1993.  He 
testified at his January 2001 hearing that he did not have 
a physical disability due to his service-connected status 
post right adrenalectomy, and no manifestation other than 
hypertension was found on VA examination in 2002.  
Therefore, there is no evidence of marked interference 
with employment due to the disability.  There is also no 
evidence of an unusual clinical picture.  Accordingly, an 
extraschedular evaluation is not warranted.

Fenderson consideration

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been 
disagreed with, it is possible for a claimant to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
See Fenderson, supra.  In this case, therefore, the Board 
has taken into consideration the applicability of "staged 
ratings," pursuant to Fenderson. 

The medical evidence of record indicates that the 
appellant's service-connected status post right 
adrenalectomy has remained about the same since he left 
military service.  There is no evidence which is 
suggestive of symptomatology consistent with the 
assignment of a compensable disability rating at any time 
since February 1995.


Additional comment

The Board is sympathetic to the veteran's concerns about 
not being eligible for supplemental insurance because of 
his service-connected disability.  However, In resolving 
claims of entitlement to increased disability ratings, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria. 
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  As 
discussed above, the rating criteria in general relate to 
job performance.  See 38 C.F.R. §§ 3.321(a), 4.1 (2002).  
The Board accordingly cannot take the mater of insurance 
eligibility into consideration.

In essence, the appellant is raising an argument couched 
in equity, namely that his service-connected disability is 
causing non job-related adverse consequences and that some 
recompense is warranted to make him whole. The Board 
wishes to make it clear that it has the greatest sympathy 
for the appellant's predicament. However, the Board is 
bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management 
v. Richmond, 496 U.S. 414, 426 (1990)].

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to a 
compensable disability rating for his service-connected 
status post right adrenalectomy.  The benefit sought on 
appeal is accordingly denied.

  


ORDER

Entitlement to a compensable evaluation for service-
connected status post right adrenalectomy is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

